NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              JEAN A. MONTGOMERY,
                     Petitioner,

                           v.

       UNITED STATES POSTAL SERVICE,
                  Respondent.
             ______________________

                      2014-3049
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0752-13-0029-I-1.
                ______________________

                Decided: June 12, 2014
                ______________________

   JEAN A. MONTGOMERY, of Oak Park, Illinois, pro se.

    BENJAMIN MARK MOSS, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
him on the brief were STUART F. DELERY, Assistant Attor-
ney General, BRYANT G. SNEE, Acting Director, and
DEBORAH A. BYNUM, Assistant Director. Of counsel on the
brief was DAVID C. BELT, Appellate Attorney, Office of
General Counsel, United States Postal Service, of Wash-
ington, DC.
2                                      MONTGOMERY    v. USPS



                  ______________________

    Before PROST, Chief Judge, DYK and WALLACH, Circuit
                          Judges.
PER CURIAM.
    The United States Postal Service (“agency”) removed
Petitioner Jean A. Montgomery for failure to report an
accident and for multiple failures to perform assigned
duties. Ms. Montgomery appealed the agency’s decision
to the Merit Systems Protection Board (“Board”), and the
Board affirmed. Because the Board’s decision was in
accordance with the law and supported by substantial
evidence, this court affirms.
                       BACKGROUND
    Ms. Montgomery was a Customer Services Manager, a
supervisory position, at the Englewood Postal Station in
Chicago, Illinois. On April 2, 2012, Ms. Montgomery
received a notice from the agency proposing her removal.
The proposed removal was based on charges including a
failure to report an accident and multiple failures to
perform assigned duties.
    The notice alleged that Ms. Montgomery failed to re-
port an injury as a result of dog bites to one of the postal
carriers incurred during his delivery route. In particular,
rather than filing a report and instructing the carrier to
seek medical attention, Ms. Montgomery is alleged to
have instructed the carrier to continue with his route
despite his injuries.
    The notice also detailed multiple allegations of Ms.
Montgomery’s failure to perform assigned duties. Ms.
Montgomery was warned on several occasions about
complying with agency procedures and processes. The
notice further points out several instances where Ms.
Montgomery failed to follow particular instructions from
her manager.
MONTGOMERY   v. USPS                                     3



    The agency, on August 30, 2012, sustained the charg-
es specified in the notice against Ms. Montgomery. The
agency found that the “failure to report the dog bite
accident suffered by [the carrier] was an extremely seri-
ous offense, especially given [her] position as Station
Manager.” Resp’t’s App. (“R.A.”) 57. In addition, the
agency determined that Ms. Montgomery failed to ensure
the postal station scanned mail properly, mail was deliv-
ered on time, and attendance reviews and disciplinary
actions were properly submitted. R.A. 57.
    Having found the charges supported by the record,
the agency then determined that the penalty of removal
was appropriate. The agency described the charges as
“extremely serious.” R.A. 58. In particular, the agency
found that Ms. Montgomery failed to assure her employ-
ee’s safety and health by sending the carrier back to the
streets after his injury. The agency also noted Ms. Mont-
gomery’s failure to follow her manager’s instructions.
R.A. 26, 58. The agency further noted that Ms. Montgom-
ery was disciplined on October 26, 2011 for failure to
perform managerial duties and for failure to cooperate
during an investigatory interview. Those earlier allega-
tions overlapped substantially with the charges here.
Based on this record, the agency found the charges suffi-
cient to support her removal. Ms. Montgomery’s forty-
four years of service, while a mitigating factor, did not
overcome the “seriousness of [her] misconduct.” R.A. 58.
    Ms. Montgomery appealed the agency’s decision to the
Board. In an initial decision dated February 1, 2013, the
administrative judge (“AJ”) affirmed the removal decision.
After a hearing, the AJ found that the charges were
supported by preponderant evidence. As to the penalty of
removal, the AJ noted that Ms. Montgomery was em-
ployed in an important supervisory position requiring
high standards of conduct. The allegations raised against
her addressed the same type of disciplinary issues covered
by a prior disciplinary action. As a result, the AJ consid-
4                                       MONTGOMERY    v. USPS



ered Ms. Montgomery to have “poor rehabilitative poten-
tial.” R.A. 31. The AJ therefore found the penalty within
the agency’s disciplinary discretion under Douglas v.
Veterans Administration, 5 M.S.P.R. 280, 306 (1981)
(listing “Douglas factors” used in determining the appro-
priateness of a penalty).
    Ms. Montgomery petitioned for a full Board review.
On October 28, 2013, the Board affirmed the AJ’s initial
decision, which became the Board’s final decision. The
Board did not find error in the AJ’s findings and rejected
any new arguments or evidence that Ms. Montgomery
could have presented to the AJ. In addition, the Board
found the penalty of removal sufficient especially in light
of the Board’s long-standing position that “agencies are
entitled to hold supervisors, like the appellant, to a higher
standard of conduct than nonsupervisors because they
occupy positions of trust and responsibility.” R.A. 11.
    Ms. Montgomery petitions for review. 1 We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(9) (2012).
                        DISCUSSION
    Our scope of review in an appeal from a decision of
the Board is limited. We must affirm the Board’s decision
unless we find it to be (1) arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence. 5 U.S.C. § 7703(c) (2012); Kewley v.
Dep’t of Health & Human Servs., 153 F.3d 1357, 1361
(Fed. Cir. 1998).


    1   Ms. Montgomery filed a motion for leave to “sub-
mit addition information.” Pet.’s Req. to Submit Addi-
tional Information, ECF. No. 14. The motion is granted,
and in writing this opinion, this court has considered the
materials she submitted.
MONTGOMERY   v. USPS                                     5



    The Board’s decision is supported by substantial evi-
dence. With respect to the charge of Ms. Montgomery’s
failure to report an accident, the AJ heard testimony and
admitted evidence regarding the dog bites suffered by the
carrier, Mr. Ford. Although Ms. Montgomery testified
that she became aware of the incident more than two
weeks after the date of the incident, Mr. Ford provided
testimony that he returned to the station soon after the
incident and reported the injuries directly to Ms. Mont-
gomery. According to Mr. Ford, Ms. Montgomery did not
complete an injury report and did not recommend that he
seek medical attention. Rather, Mr. Ford testified that
Ms. Montgomery instructed him to return to his route and
to continue delivering mail.
    Mr. Ford took leave the following day to seek medical
treatment, and the medical treatment report indicated
the extent of Mr. Ford’s injuries. The record also reflects
that Mr. Ford informed other witnesses, who also testified
that they advised Ms. Montgomery of Mr. Ford’s injuries.
In addition, there was testimony regarding the residents
on the delivery route complaining of “blood all over their
mail.” R.A. 67. Based on this record, the AJ determined
that Ms. Montgomery must have been aware of Mr. Ford’s
injuries. In reaching this determination, which is sup-
ported by substantial evidence, the AJ reasonably re-
solved conflicting testimony and evidence in the agency’s
favor. As a result, we discern no error related to this
charge. See King v. Dep’t of Health & Human Servs., 133
F.3d 1450, 1453 (Fed. Cir. 1998) (noting witness credibil-
ity determinations are “virtually unreviewable” on ap-
peal).
    As to the Board sustaining the agency’s finding of Ms.
Montgomery’s failure to perform assigned duties, this
court also discerns no error. The AJ found evidence
supporting allegations that Ms. Montgomery did not
comply with multiple agency requirements and instruc-
tions from her manager. For example, the AJ determined
6                                     MONTGOMERY    v. USPS



the evidence showed Ms. Montgomery did not conduct the
necessary attendance reviews and did not take the neces-
sary disciplinary actions to correct employees with at-
tendance deficiencies. When Ms. Montgomery had the
opportunity to come forward with any evidence indicating
otherwise, she failed to do so.
    Likewise, documentary evidence shows that many
carriers under Ms. Montgomery’s supervision did not
complete their assigned routes by 5:00 pm as her manager
had instructed. Emails also show Ms. Montgomery’s
general sarcasm in responding to her manager, which at
times was derogatory. The situation does not seem to
have been better in person as the record shows that Ms.
Montgomery screamed at her manager during an “all-city
meeting.” R.A. 27. The record also supports the AJ’s
determination that Ms. Montgomery refused to discuss
her failure to open her postal station for the holiday
dispatch schedule. Additionally, it was uncontroverted
that Ms. Montgomery’s manager discovered packages of
mail in unlocked cabinets and domestic money orders that
were not secured. Furthermore, evidence supports the
AJ’s finding that Ms. Montgomery failed to properly
respond to an investigatory interview.
     With respect to the penalty of removal, the AJ’s de-
termination was in accordance with the law. The AJ was
faithful to the Douglas factors in evaluating the appropri-
ate penalty in this case. See Douglas, 5 M.S.P.R. at 305
(listing “the employee’s past work record, including length
of service” as an appropriate factor to consider).
    Ms. Montgomery on appeal does not challenge these
findings as erroneous, but rather, similar to her petition
for review to the full Board, Ms. Montgomery attempts to
present evidence and arguments not raised before the AJ
during the initial Board proceeding. The Board rejected
new evidence and arguments that were not unavailable
when the record was closed in the prior proceedings. See
MONTGOMERY     v. USPS                                   7



5 C.F.R. § 1201.115(d) (2012) (allowing for “new and
material evidence or legal argument” if they were not
available when the record closed despite the petitioner’s
due diligence). This court discerns no error in that deci-
sion, and to the extent Ms. Montgomery similarly raises
new issues here, we find no basis to find error in the AJ’s
findings. Brenneman v. Office of Pers. Mgmt., 439 F.3d
1325, 1328 (Fed. Cir. 2006) (“Both this court and the
Board have held that a party submitting new evidence in
connection with a petition for review must satisfy the
burden of showing that the evidence is material and that
it could not have been obtained earlier with the exercise
of due diligence.”).
                         CONCLUSION
     This court does not overlook Ms. Montgomery’s long
tenure as a federal employee and appreciates her decades
of federal service. We, like the Board, however, are bound
to apply the law as written. The Board correctly applied
the law, and its decision was not arbitrary or capricious
and was supported by the record. This court affirms the
Board’s decision.
                         AFFIRMED
                           COSTS
   No costs.